Citation Nr: 9934062	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a skull fracture with headaches, currently evaluated as 10 
percent disabling.

2.  Whether the veteran's claim of entitlement to service 
connection for depression, claimed as secondary to his 
service-connected skull fracture, was timely appealed.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).  By these decisions, the 
RO denied the veteran's claims of entitlement to an increased 
rating for the residuals of a head injury and entitlement to 
service connection for depression, claimed as secondary to 
his service-connected head injury.

In a Substantive Appeal (VA Form 9) submitted in May 1996, 
the veteran requested that he be provided with a personal 
hearing before a traveling member of the Board at the RO.  
This request was withdrawn in a signed statement submitted by 
the veteran's accredited representative in January 1997.  See 
38 C.F.R. § 20.204(e) (1999).


FINDINGS OF FACT

1.  The veteran's service connected residuals of a skull 
fracture are manifested by subjective complaints of 
headaches, anxiety, disturbances of motivation and mood, 
impaired judgment, depressive symptoms, and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  In an April 1996 rating decision, the RO denied a claim 
of entitlement to service connection for depression, claimed 
as secondary to the service-connected skull fracture.

3.  In April 1997, the veteran filed a timely Notice of 
Disagreement regarding the RO's April 1996 rating decision.

4.  In April 1997, a Supplemental Statement of the Case was 
issued to the veteran, which was the first Statement of the 
Case to address the issue of entitlement to service 
connection for depression, claimed as secondary to a service-
connected skull fracture.

5.  The veteran failed to submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
depression, claimed as secondary to a service-connected skull 
fracture.


CONCLUSIONS OF LAW

1.  The criteria for separate ratings of 10 percent and 50 
percent for the veteran's service-connected residuals of a 
skull fracture are met, effective from November 7, 1996.  
38 C.F.R. § 1155 (West 1991); 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8045, § 4.130, Diagnostic Code 9327 (1999).

2.  The veteran failed to submit a timely Substantive Appeal 
regarding the issue of entitlement to service connection for 
depression, claimed as secondary to his service-connected 
skull fracture. 38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss the 
veteran's increased rating claim and then move on to a 
discussion of the adequacy of his appeal for his service 
connection claim.  


Entitlement to an increased rating for a skull fracture with 
headaches.

Preliminary Matter

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim. 38 U.S.C.A. § 5107.  In the instant case, the 
veteran has indicated that he has recently been receiving 
outpatient treatment at the VA Clinic in Loma Linda for his 
psychiatric problems.   However, although there may be recent 
outpatient records that are not presently associated with the 
veteran's claims folder, the Board notes that there is ample 
medical and other evidence of record, including several VA 
physical examinations, a VA psychiatric evaluation, and a 
recent independent medical expert (IME) opinion obtained by 
the Board.  Therefore, in light of the ample medical and 
other evidence already of record, the Board finds that no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule). 38 
C.F.R. § Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1999); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. 
App. 119 (1999), however, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.

The veteran's service-connected residuals of a skull fracture 
are currently rated as 10 percent disabling pursuant to 
Diagnostic Code 8045, which pertains to brain disease due to 
trauma.  Under Diagnostic Code 8045, "purely neurological 
disabilities" will be rated under the diagnostic code 
specifically dealing with the pertinent neurological 
disability, with citation of a hyphenated diagnostic code.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under 38 C.F.R. § 4.130, 
Diagnostic Code 9304, which pertains to dementia due to head 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (1999).  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating organic mental disorders.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).  Prior to November 7, 1996, ratings for organic 
mental disorders under Diagnostic Codes 9300-9325 were 
available only for delirium or dementia.  On and after 
November 7, 1996, Diagnostic Code 9327 was created, which 
applied to other organic mental disorders (including 
personality changes due to a general medical condition).  The 
criteria of Diagnostic Code 9327 reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9327 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect that in September 1977, the 
veteran fell and suffered a skull fracture across the right 
parietal region.  The treating physician noted that there was 
no evidence of any neurological deficits other than a 6th 
cranial nerve lesion, which resulted in medial deviation of 
the right eye.

In February 1979, the veteran underwent an evaluation to rule 
out a personality disorder.  This evaluation was conducted 
because the veteran's performance and behavior had reportedly 
declined, and he had been disciplined for several 
unauthorized absences.  The examiner found that the veteran 
had exhibited personality traits such as intentional 
inefficiency, stubbornness, and a tendency to blame the 
situation he was in for his feelings.  The examiner noted an 
impression of passive-aggressive personality disorder, which 
was due to an acute situational reaction to depression.  
Service medical records are negative for any further 
treatment for psychiatric symptoms.  Upon discharge 
examination, the veteran's psychiatric status was noted to be 
"normal."

In March 1994, the veteran filed a claim of entitlement to 
service connection for the residuals of a head injury and a 
right eye injury.  The veteran reported that in either 1976 
or 1977, he had fallen down a flight of stairs and lost 
consciousness for three days.  He indicated that when he 
awoke, he was told that he had fractured his skull in two 
places and that he had hit a nerve in his right eye.  The 
veteran reported that this injury had caused his eyes to be 
crossed for 70 days following his fall.  

In June 1995, the veteran was provided with a VA neurological 
examination and a VA eye examination.  During his 
neurological examination, the veteran reported that after he 
injured his head in service, he developed nausea, vomiting, 
and diplopia, which lasted for 60 days.  He further reported 
that he was currently experiencing low self-esteem, 
headaches, and feelings of violence.  Upon examination, the 
VA examiner found that the veteran appeared alert, oriented, 
and cooperative.  The veteran reportedly exhibited an 
appropriate attitude and there was no evidence of gross 
neurological deficits found on examination.  The VA examiner 
concluded that as a result of his head injury, the veteran 
probably developed intracranial pressure due to brain 
swelling, which led to his symptoms at that time.  The VA 
examiner further concluded that his current complaints of 
headaches, personality changes, and mood problems were 
probably part of his "so-called post-concussion syndrome."

During his eye examination, the VA examiner found that the 
veteran had 20/20 far vision in both eyes and that there was 
no evidence of any diplopia or visual field deficits.  The VA 
examiner concluded that eye examination was completely 
negative except for mild, age-appropriate presbyopia.

In an October 1995 rating decision, the RO granted service 
connection for the residuals of a linear skull fracture of 
the right parietal region, with headaches and a history of 
medial deviation of the right eye.  Pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (1995), the RO assigned a 10 
percent disability rating for the veteran's headaches and 
mood disorder.  The RO also denied a separate evaluation for 
the veteran's medial deviation of the right eye because the 
VA eye examination had revealed no evidence of any such 
residuals from his in-service head injury.

In November 1995, the veteran submitted a Notice of 
Disagreement in which he contended that he should receive an 
increased evaluation based upon depression and other 
emotional problems that have resulted from his disability.  
The veteran also submitted several Navy performance 
evaluations dated between July 1976 and August 1979.  The 
evaluations dated prior to July 1978 reflect that the veteran 
was found by his superiors to be an "extremely effective and 
reliable worker" who was considered highly motivated and 
"constantly [striving] for self-improvement."  In the 
evaluations dated after January 1979, the veteran was noted 
to have undergone a series of disciplinary infractions, which 
were followed by a continued downward trend in his work 
performance.  In his Notice of Disagreement, the veteran 
contended that his head injury was the reason for both his 
downfall in the Navy and for the difficulties he has 
experienced in maintaining employment since he left the 
service.

In February 1996, a VA psychiatric examination was conducted.  
The VA psychiatrist noted that the veteran appeared 
appropriately and neatly groomed, and that he was attentive 
and cooperative to the best of his ability.  Mental status 
examination revealed no evidence of abnormal movements, 
delusional thinking, or psychotic thought process, and the 
veteran reportedly denied any suicidal or homicidal ideation.  
The VA psychiatrist noted that it was difficult to determine 
if the veteran's behavior during service and in the years 
following service was due to his head injury, and that such a 
determination was further complicated by the fact that the 
veteran reported that he was using large quantities of 
alcohol at that time and experiencing marriage problems.  The 
VA psychiatrist concluded that mental status examination 
revealed no evidence of any neuropsychological impairment and 
that neurological studies were unable to find any evidence of 
neurological abnormalities.  The veteran was diagnosed with 
dysthymia and a history of head trauma, and a Global 
Assessment of Functioning (GAF)  score of 65 was assigned.

In March 1996, the veteran was provided with a VA physical 
examination.  The veteran reported that he was experiencing 
depression, low self-esteem, and difficulty sleeping.  He 
also reported dizziness, pounding headaches, and "rage 
attacks," during which he reportedly believed he would often 
black out.  Upon examination, the VA examiner noted that the 
veteran appeared alert and oriented, and that motor, sensory, 
and cerebellar examinations were all negative.  The VA 
examiner found no evidence of any functional impairment of 
the peripheral or autonomic systems, and no evidence of any 
impairment of the cranial nerves.  The VA examiner also noted 
that there was no evidence of any overt psychiatric 
manifestations on examination and that both skull x-rays and 
magnetic resonance imaging taken in May 1994 had been normal.  
The veteran was diagnosed with post concussion syndrome.

In a Substantive Appeal (VA Form 9) submitted in May 1996, 
the veteran again contended that he has experienced rages and 
other emotional problems due to his service-connected head 
injury.  He asserted that he had lost two wives and had not 
seen his son in 17 years, and that he was not allowed to re-
enlist in the Navy due to the difficulties he experienced as 
a result of his head injury.

In April 1997, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that after his head 
injury, he became angry and violent, which caused his first 
marriage to end.  He further testified that he was currently 
employed as a long-haul truckdriver, but that he has usually 
been unable to keep a job for more than a year due to his 
symptoms.  The veteran indicated that he was required to have 
a partner at his present job, but that he had so far been 
unable to keep a partner for more than a few weeks due to his 
violent outbursts.

In February 1999, the Board arranged for a review of the 
claims folder by an independent medical expert (IME), Dr. 
S.S., an expert in General and Forensic Psychiatry at East 
Carolina University.  See 38 U.S.C.A. § 7109 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.901(d) (1999).  The Board 
requested that Dr. S.S. determine to the best of her ability 
whether the veteran has a current psychiatric disorder and if 
so whether that disorder was related to his military service.  
If the veteran's psychiatric symptoms were found to not meet 
the diagnostic criteria for a psychiatric disorder, Dr. S.S. 
was asked to indicate whether any such symptoms were "part 
and parcel" of his service-connected residuals of a skull 
fracture.  In particular, Dr. S.S. was asked to discuss 
whether post concussion syndrome was an organic disorder, and 
whether depression was one of its symptoms.

In response to the Board's request, Dr. S.S. conducted a 
thorough review of the veteran's claims folder and determined 
that the veteran most likely suffered from a mood disorder 
with major depressive-like episodes and depressive features, 
and from personality changes of a labile and aggressive type.  
Dr. S.S. concluded that these symptoms were both likely to be 
due to his in-service head injury.  Dr. S.S. indicated that 
this opinion was primarily based upon the veteran's in-
service performance evaluations and his recent psychiatric 
and neurological examinations.  Dr. S.S. noted that mild 
traumatic brain trauma and post concussive syndrome have been 
shown to be a possible cause for complex symptoms such as a 
mood disorder, anxiety, irritability, and chronic headaches.  
Although these symptoms usually subside or decrease in time, 
Dr. S.S. reported that many patients have been known to 
exhibit ongoing problems for years after the initial injury.  
Dr. S.S. noted that since his discharge, the veteran has 
experienced a long history of poor impulse control, anxiety, 
depression, and alcohol problems.

In response to the Board's inquiry as to whether the 
veteran's psychiatric symptoms were part and parcel of his 
service-connected skull fracture, Dr. S.S. found that while 
it was difficult to determine whether the veteran suffers 
from symptoms that represent a distinct psychiatric disorder, 
such as depression, dysthymia, or impulse control disorder, 
it was clear that the veteran experienced residual depressive 
symptoms and impulse control symptoms that were clearly 
related to his head injury.  Dr. S.S. indicated that post 
concussive syndrome has been found to have some basis in 
organic injuries to the brain tissue and is considered to be 
an organic disorder with depression, anxiety, irritability, 
and chronic headaches as some of its symptoms.  A current GAF 
score of 45 was noted, which Dr. S.S. indicated was the 
lowest GAF score the veteran has received since his head 
injury in 1977.  

Analysis

The RO has evaluated the veteran's service-connected 
residuals of a skull fracture under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  In accordance with the criteria of 
Diagnostic Code 8045, a 10 percent disability rating was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9304 for 
his subjective complaints of headaches.  The veteran 
essentially contends that a higher disability rating is 
warranted due to his depressive symptoms and other emotional 
problems, such as anger outbursts and irritability.  

At the outset, the Board notes that no purely neurological 
disabilities have not been identified, and the veteran does 
not contend that any such currently exist.  The veteran's 
contentions refer to headaches, depressive and other 
psychiatric symptomatology, and eye problems.

With respect to the headaches, under Diagnostic Code 8045, a 
higher rating is not available under Diagnostic Code 9304 for 
purely subjective symptoms unless there is a diagnosis of 
multi-infarct dementia associated with brain trauma.  Because 
there is no indication in the record that the veteran has 
ever been diagnosed with such a condition, and because the 
veteran himself has never contended as such, the Board finds 
that an increased disability rating may not be assigned under 
Diagnostic Code 9304.

Notwithstanding the above, the Board has considered whether a 
separate rating is appropriate for the veteran's depressive 
and other psychiatric symptoms associated with the skull 
fracture residuals.  See Esteban, 6 Vet. App. at 261-62.  In 
particular, the Board has considered whether a separate 
rating is warranted under Diagnostic Code 9327, which 
pertains to other organic mental disorders (including 
personality change due to a general medical condition).

In this regard, the Board finds the most probative evidence 
of record to be the 1999 opinion of Dr. S.S., who determined 
that the veteran suffered from a mood disorder with major 
depressive episodes and depressive features, which Dr. S.S. 
found to be part of his organic post concussive syndrome.  
The Board further finds that this is consistent with the 
earlier medical evidence of record, which repeatedly revealed 
evidence of various psychiatric symptoms related to his in-
service head injury.  In particular, the Board finds this 
conclusion to be supported by the findings of the June 1995 
VA neurologist, who found that while neurological studies 
were normal, the veteran did experience personality changes 
and mood swings due to his post concussive syndrome.

Therefore, although there is no evidence in the record that 
the veteran suffers from dementia due his head trauma so as 
to warrant a higher rating under Diagnostic Code 9304, the 
Board believes that the competent medical evidence of record 
does support the conclusion that the veteran experiences 
several psychiatric symptoms as a result of his organic post 
concussion syndrome.  Thus, the Board finds that a separate 
rating is warranted for the veteran's service-connected 
residuals of a skull fracture under 38 C.F.R. § 4.130, 
Diagnostic Code 9327, which pertains to organic mental 
disorders, including personality changes due to a general 
medical condition.  

The Board further finds that a 50 percent disability rating 
is appropriate under the criteria of Diagnostic Code 9327 as 
the objective medical evidence demonstrates that the 
veteran's experiences disturbances of motivation and mood, 
impaired judgment, and difficulty establishing and 
maintaining effective work relationships.  The Board believes 
that this is supported by the medical and other evidence of 
record, which demonstrates that the veteran experiences mood 
swings, irritability, anger outbursts, anxiety, and 
depressive symptoms.  The Board also believes that this is 
consistent with his most recent GAF score of 45, which 
represents serious symptoms and serious impairment in social 
and occupational functioning.

The Board also finds that the preponderance of the evidence 
is against a rating in excess of 50 percent under Diagnostic 
Code 9327 because there is no evidence of suicidal or 
homicidal ideation, and no evidence of obsessive rituals that 
interfere in normal activity.  Furthermore, repeated 
examination has revealed the veteran's speech to be 
appropriate and his hygiene to be adequate, and the February 
1996 VA psychiatrist specifically found that there was no 
evidence of any delusional thinking or psychotic thought 
process.  The Board also notes that there is no objective 
evidence of spacial disorientation or that the veteran's 
depression is so severe as to affect his ability to function 
independently, appropriate, or effectively.  Therefore, the 
Board finds that a separate rating of no more than 50 percent 
is warranted under the criteria of Diagnostic Code 9327 for 
the veteran's organic post concussive syndrome.

In Fenderson, 12 Vet. App. at 126, it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the separate 50 percent disability 
rating granted by the Board is based on the new schedular 
criteria, effective November 7, 1996.  The Court has held 
that in such cases the law and VA regulations do not allow 
for the assignment of the higher disability earlier than the 
effective date of the regulation.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998) and cases cited therein.  Thus, the 
50 percent disability rating is granted under the provisions 
of Diagnostic Code 9327 in effect from November 7, 1996 
forward.

The Board is of course cognizant that there is medical 
evidence of record prior to November 7, 1996 showing that the 
veteran experienced depressive symptoms and other emotional 
problems due to his organic post concussive syndrome.  
However, the Board notes that prior to November 7, 1996, 
there was no Diagnostic Code 9327 in the VA regulations and 
no other diagnostic code was applicable to organic mental 
disorders in general.  Diagnostic Code 9327 may not be made 
applicable prior to its effective date.  See 38 U.S.C.A. 
§ 5110(g); Rhodan v. West, 12 Vet. App. 55, 57 (1999).  

Prior to November 7, 1996, although 38 C.F.R. § 4.132, 
Diagnostic Codes 9300-9325 (1996) applied to specific organic 
mental disorders such as delirium and dementia, the Board 
notes that the only such code applicable to brain disease was 
Diagnostic Code 9304, under which the veteran was already 
rated at 10 percent for headaches in accordance with the 
criteria of Diagnostic Code 8045.  Under Diagnostic Code 
8045, a higher than 10 percent rating was not available under 
Diagnostic Code 9304 unless there was a diagnosis of multi-
infarct dementia associated with brain trauma.  As noted 
above, because there is no indication in the record that the 
veteran has ever been diagnosed with such a condition, a 
higher rating is not available under that code.  Thus, the 
Board finds that in the regulations in effect prior to 
November 7, 1996, there is no legal basis for a separate 
rating based on the veteran's psychiatric symptoms.

Furthermore, the Board notes that although Dr. S.S. concluded 
that the veteran suffered from psychiatric symptoms as a 
result of his organic post concussive disorder, she also 
could not find that he suffered from a distinct 
psychoneurotic disorder so as to warrant a separate rating 
under 38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).  
Additionally, although the February 1996 VA examiner noted a 
diagnosis of dysthymia, that examiner also indicated that 
there was no evidence of any neuropsychiatric impairment 
related to the veteran's head trauma.  Thus, the Board finds 
prior to November 7, 1996, the preponderance of the evidence 
is against a separate rating based on the veteran's 
psychiatric symptoms under Diagnostic Codes 9400-9411.

The Board has also considered whether a separate rating is 
warranted for the veteran's claimed right eye disability 
under Esteban.  However, while the veteran's service medical 
records reflect that he did suffer a 6th cranial nerve lesion 
from his head injury, which resulted in medial deviation of 
the right eye at that time, the June 1995 VA examination 
revealed no evidence of any residuals of this injury.  
Although presbyopia was noted during the examination, the VA 
examiner found this to be a result of age and unrelated to 
the veteran's in-service head injury.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
separate rating for the veteran's right eye.

In summary, the Board finds that  the competent and probative 
evidence of record supports a separate disability rating of 
50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9327, 
effective November 7, 1996.  Additionally, the Board finds 
that for the period before November 7, 1996, there is no 
legal basis for granting a separate rating based on the 
veteran's psychiatric symptoms.

Whether the veteran submitted a timely appeal regarding the 
issue of entitlement to service connection for depression, 
claimed as secondary to his service-connected skull fracture.

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing the letter of notification of the determination will 
be presumed will be presumed to be same as the date of that 
letter date of notice of the determination of the agency of 
original jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  Notice for VA purposes is a written notice sent to 
the claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(1999).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1999).

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Supplemental Statement of the 
Case.  The request for extension must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed, unless notice has been received 
that the applicable records have been transferred to another 
VA office.  38 C.F.R. § 20.303 (1999).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

Factual Background

In an April 1996 rating decision, the RO denied a claim of 
entitlement to service  connection for depression, claimed as 
secondary to the veteran's service-connected residuals of a 
skull fracture.  The veteran was notified of this decision in 
a letter dated June 10, 1996, which was sent to his last 
known address of record.  With this letter, he was provided 
with both his procedural and appellate rights via an attached 
VA Form 4107.  By the time the April 1996 rating was issued, 
the veteran had already filed a Notice of Disagreement with 
respect to the RO's October 1995 decision, which had denied 
an increased rating for the veteran's service-connected skull 
fracture.  Immediately after the RO's April 1996 rating 
decision, a Statement of the Case was issued to the veteran, 
which addressed only his increased rating claim.  The 
following month, the veteran submitted a timely Substantive 
Appeal (VA Form 9) regarding his increased rating claim, 
which perfected his appeal as to that issue.

During his April 1997 personal hearing, the veteran and his 
accredited representative for the first time expressed 
disagreement with the RO's April 1996 rating decision.  Their 
testimony was then accepted by the RO as a Notice of 
Disagreement with respect that decision, which had denied 
entitlement to service connection for depression, claimed as 
secondary to a service-connected skull fracture.  Cf. Tomlin 
v. Brown, 5 Vet. App. 355, 357-58 (1993) (oral statements 
reduced to writing in a hearing transcript satisfy the 
requirement that a notice of disagreement be "in writing").  
The RO then also appears to have indicated that the veteran's 
testimony and a signed VA Form 9 submitted during his hearing 
could be accepted as a timely Substantive Appeal as well.  
This VA Form 9 contains the following language: "Request the 
testimony of the Regional Office personal hearing be used."

Thereafter, a Supplemental Statement of the Case was issued 
by the RO, which addressed both the veteran's increased 
rating claim and his service connection claim.  In an 
attached letter, the RO informed the veteran that he had only 
filed a Substantive Appeal (VA Form 9) as to one of the 
issues on appeal, and that he must respond with another 
Substantive Appeal regarding the "new" issue within 60 
days.  However, there is no indication in the record that the 
veteran submitted a Substantive Appeal regarding the issue of 
entitlement to service connection for depression.  The next 
correspondence received from the veteran or his 
representative was an Informal Hearing Presentation submitted 
in November 1998, which addressed both issues. 

In September 1999, the Board sent a letter to the veteran 
informing him that it had raised the issue of the adequacy of 
his Substantive Appeal regarding the issue of entitlement to 
service connection for depression, claimed as secondary to 
his service-connected skull fracture.  The Board further 
informed the veteran of the pertinent law and regulations 
regarding this issue, and of the basis of the Board's 
decision to raise the issue.  The veteran was informed that 
he and his representative had 60 days to submit additional 
evidence and argument regarding this issue of the adequacy of 
his Substantive Appeal.

The veteran's subsequently submitted a written response to 
the Board's September 1999 letter.  However, the veteran's 
response letter did not directly address the issue raised by 
the Board, but rather merely expressed his desire to "add" 
the issue of entitlement to service connection for depression 
to his appeal.

Analysis

The Board concludes that the veteran failed perfect his 
appeal with regard to the issue of entitlement to service 
connection for depression, claimed as secondary to his 
service-connected residuals of skull fracture.  An appeal 
must be perfected within one year of the date of notice of 
the initial rating or within 60 days of the issuance of a 
Statement of the Case, whichever period ends later.  One year 
from the date of notice of the initial rating was in June 
1997.  Sixty days from the date of issuance of the Statement 
of the Case was in June 1998.  However, there is no 
indication in the record that the veteran has ever filed a 
Substantive Appeal with respect to that issue.  The earliest 
document filed following the April 1997 Supplemental 
Statement of the Case was the November 1998 Informal Hearing 
Presentation.

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial rating or 60 days of the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  The veteran 
did not comply with the instructions set forth in the VA Form 
4107 provided in June 1996, nor did he comply with the 
instructions set forth in the cover letter which accompanied 
the April 1997 Supplemental Statement of the Case.  Any 
request for an extension of time to file his appeal would 
have to have been filed on or before June 21, 1998.  See 38 
C.F.R. § 20.303 (1999).  There is no evidence of record that 
the veteran ever requested an extension of time to file his 
appeal.

The Board notes that during the veteran's April 1997 hearing, 
the RO appears to have made some statements to the affect 
that the veteran's testimony could be used as both his Notice 
of Disagreement and his Substantive Appeal, even though a 
Statement of the Case had not yet been issued regarding that 
issue.  However, these statements were later corrected by the 
RO in a letter issued to the veteran later that month, which 
was attached to the April 1997 Supplemental Statement of the 
Case.  This letter informed the veteran that he had not yet 
filed a Substantive Appeal with respect to this issue, and 
that he had 60 days to do so.  Furthermore, the Board notes 
that even if the statements made by the RO at the veteran's 
personal hearing had not been corrected by this letter, these 
statements would not be sufficient to relieve the veteran of 
his duty to submit a timely Substantive Appeal following his 
receipt of the Supplemental Statement of the Case.  The Court 
has repeatedly held that "erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
30 (1994); Owings v. Brown, 8 Vet. App. 17, 23 (1995)

In September 1999 letter, the veteran requested that he be 
allowed to "add" the issue of entitlement to service 
connection for depression to his appeal.  However, the Board 
is without the authority to grant such a request.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Regulations set forth specific requirements for 
perfecting an appeal before the Board, and any request for an 
extension of the 60-day period for filing a Substantive 
Appeal must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Supplemental Statement of the 
Case.  38 C.F.R. § 20.303 (1998).  As noted above, the 
veteran did not file such a request for extension in this 
case.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some case on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for finding that such good 
cause exists.

The Court has addressed the issues of whether the whether the 
language of 38 C.F.R. § 3.109(b) conflicts with that of 38 
C.F.R. § 20.303, and which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applied 
specifically to the filing of a Substantive Appeal and that 
the two regulations did not conflict; rather the Court found 
that one was general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Busic v. United 
States, 446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 
U.S. 475, 489-90 (1973).  Significantly, the Court held that 
38 C.F.R. § 20.303 takes precedence and commented that a 
contrary view as to a regulatory scheme promulgated under 
statutory authority would make no sense.  As previously 
indicated, the veteran's request for an extension of time did 
not meet the regulatory requirements of 38 C.F.R. § 20.303.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit. 
Moreover, he has not demonstrated good cause for his delay in 
filing.  As indicated immediately above, he has provided no 
basis for finding that there is good cause for extending the 
time period.  Indeed, he has never filed the requisite VA 
Form 9 or similar document, and has offered no explanation 
for his failure to do so.

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no 
other submission from the veteran or his representative which 
could be reasonably construed to be a timely Substantive 
Appeal.  A timely Substantive Appeal not having been filed 
with regard to the April 1996 denial of his claim, the appeal 
has not been perfected and is dismissed.

Concluding Comment

The Board notes that in this decision, the psychiatric 
symptomatology associated with the veteran's service-
connected skull fracture residuals has been assigned a 
separate disability rating of 50 percent under Diagnostic 
Code 9327, effective November 7, 1996.  To that extent, the 
claim of entitlement to service connection for depression 
secondary to the service-connected skull fracture has been 
rendered moot in any event.


ORDER

Separate disability ratings of 10 percent under Diagnostic 
Code 8045 and 50 percent under Diagnostic Code 9327 are 
warranted for the veteran's service-connected residuals of a 
skull fracture, subject to the laws and regulations governing 
the disbursement of monetary benefits.

The veteran did not file a timely Substantive Appeal 
regarding the April 1996 denial of his claim of entitlement 
to service-connection for depression, claimed as secondary to 
his service-connected residuals of a skull fracture.  This 
issue is not properly before the Board for appellate review 
and is accordingly dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995): GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

